Harris, J.
A single question is presented by the record, and it is whether the plaintiffs below, citizens of Pennsylvania, can recover of defendant, a citizen of Georgia, interest upon the several notes sued on, accruing during the recent war between the States which remained in the Federal Union, and those which renounced it.
It is a settled principle of both municipal and international law, that the existence of war between States or Governments arrests all intercourse between the citizens or subjects of the respective belligerents, closes the Courts to all coercion by the creditor, prohibits the debtor, upon reasons of State policy, from paying his debts or obligations to the enemy creditor, however desirous he may be to maintain his credit or keep faith. The debtor dare not pay without license from the government to which he belongs; the creditor cannot receive, without similar license; after hostilities begun they stand towards each other as enemies, for that is the posture of their respective governments. That hostilities existed from April 1861, to April 1865, between Pennsylvania and Georgia, or in other words, between the States which remained in the Federal Union, and those which, by ordinances as sovereign States, separated themselves from that Union, is a “ fixed fact” which will be difficult to deny, or forget, or ehange. It was not a civil war, in its legitimate sense; for that is a war between one portion of the citizens of a State with another portion, as was the case in the war begun in England in 1642, *485and during the continuance of which Charles I was beheaded, or like the rebellion in the eighteenth century in behalf of his descendants. These were insurrectionary rebellions, and, in every sense, civil wai’s, unauthorized by the action of a State or its government. Georgia, a sovereign State, with other States South, stood, upon her sovereignty, and engaged in war, and called her citizens to arms. Her act, as sovereign, was as distinct as that of Prussia or Austria. She was a belligerent as a State, in her entirety. To her, as such, attached all belligerent rights, and all nations and people are bound by a common law, among themselves, called the law of nations, to respect them. By the laws of war, Georgia’s debtor citizen could not pay without committing a crime against the Confederacy, to which Georgia had united herself, and for paying could be punished. The logical result is, that during the continuance of hostilities, the right of the creditor was suspended, so that he could not receive; and as interest, when not directly contracted for and specified in the note, is, on principle, the fruit alone of detention of money beyond the time stipulated for payment, as.compensation in damages to him from whom a debt has been illegally witheld, the creditor certainly cannot be permitted to recover for the term of hostilities, as by law he could neither receive nor the debtor pay.
To compel the Georgia debtor in this case to pay interest to the Pennsylvania creditor during the continuance of hostilities, can be done only on the assumption that the war in which the South was engaged was an insurrection, a rebellion on the part of a portion of its people against the rightful authority of its government. This is a profound error, and this is demonátrated by the undeniable fact that it was a war between States. Nothing can be more absurd than to apply to war made or carried on by Sovereign States, the terms of insurrection or rebellion.
The case under review was decided lay Judge Warner, and was discussed before Judge Walker and myself, who unite in reversing the judgment below. Judge Wa^£er places his *486assent to a reversal solely upon an act of the Congress of the United States, forbidding intercourse between the belligerents.
Judgment reversed.